           Case 2:21-cv-00742-SGC Document 1 Filed 05/28/21 Page 1 of 7                FILED
                                                                              2021 May-28 PM 02:31
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                     IN THE UNITED DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

GEOFFREY WANJOHI,                      )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    )       CIVIL ACTION NUMBER:
                                       )
                                       )
                                       )       JURY DEMAND
PIONEER INVESTMENT                     )
& DEVELOPMENT,                         )
                                       )
      Defendant.                       )


                     COLLECTIVE ACTION COMPLAINT

I.    Introduction

      The Plaintiff, Geoffrey Wanjohi, files this lawsuit against the Defendant,

Pioneer Investment & Development, for himself and all other similarly situated

employees, pursuant to 29 U.S.C. §201 et seq. of the Fair Labor Standards Act

(hereinafter “FLSA”) and for this cause of action states the following:

II.   Parties

      1.      Plaintiff Geoffrey Wanjohi resides in the State of Alabama and was

employed by Defendant until January 2021.

      2.      Defendant Pioneer Investment & Development is a corporation

conducting business in the State of Alabama and is subject to suit under the FLSA.


                                           1
            Case 2:21-cv-00742-SGC Document 1 Filed 05/28/21 Page 2 of 7




III.   Jurisdiction

       3.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §1331. Venue is proper in the Northern District of Alabama under 28

U.S.C. §1391(b).

IV.    Claims

       4.      This action is brought pursuant to the FLSA, 29 U.S.C. §201 et seq. and

the collection action provision of the Act, for equitable and injunctive relief and to

remedy violations of the wage provisions of the FLSA by Defendant which have

deprived Plaintiff, as well as others similarly situated to Plaintiff, of their lawful

wages.

       5.      At all times material to this action, Defendant was an enterprise engaged

in commerce or in the production of goods for commerce as defined by §203(s)(1) of

the FLSA.

       6.      At all times relevant to this action, Defendant was an “employer” of

Plaintiff as defined by §203(d) of the FLSA.

       7.      At all times material to this action, Plaintiff was an “employee” of

Defendant as defined by §203(e)(1) of the FLSA, and worked for Defendant within the

territory of the United States within three years preceding the filing of this lawsuit.

       8.      Defendant owns and operates three stores in Tuscaloosa, Alabama, one

store in Pelham, Alabama, and one store in Sylacauga, Alabama.


                                             2
           Case 2:21-cv-00742-SGC Document 1 Filed 05/28/21 Page 3 of 7




      9.      At all times material to this action, Plaintiff was employed by

Defendant at one of its Tuscaloosa, Alabama locations.

      10.     Plaintiff and similarly situated employees were paid at an hourly rate.

      11.     Plaintiff and similarly situated employees were required to work in

excess of 40 hours per week.

      12.     However, Plaintiff and similarly situated employees were not properly

compensated at the overtime rate for all hours worked over 40 in a week.

      13.     This action is brought to recover unpaid compensation owed to Plaintiff

and all current employees and former employees of Defendant who worked more than

40 hours a week but were not paid overtime compensation.

      14.     For at least three years prior to filing this complaint, Defendant has had a

uniform policy and practice of consistently requiring Plaintiff and other similarly

situated hourly employees to work overtime without paying them overtime

compensation for this work.

      15.     Plaintiff and all similarly situated employees who elect to participate in

this action seek unpaid overtime compensation, an equal amount of liquidated

damages, prejudgment interest, attorneys’ fees, and costs.

      16.     The overtime provisions set forth in §207 of the FLSA apply to

Defendant and all members of the putative plaintiff class herein were covered by

§207 of the FLSA while they were employed by Defendant.


                                            3
         Case 2:21-cv-00742-SGC Document 1 Filed 05/28/21 Page 4 of 7




                           COUNT I - FLSA VIOLATION

       17.    Plaintiff reasserts and incorporates by reference the paragraphs above

as if fully restated herein.

       18.    At all times relevant to this action, Defendant employed Plaintiff and

Plaintiff was paid on an hourly basis.

       19.    The services performed by Plaintiff and other similarly situated

employees were a necessary and integral part of and directly essential to

Defendant’s business.

       20.    Plaintiff and other hourly employees were required to work overtime

hours and were not properly compensated for those hours.

       21.    Defendant was aware of the hours worked and its refusal to pay its

employees properly under the FLSA.

       22.    Defendant has intentionally failed and/or refused to pay Plaintiff and

other similarly situated hourly employees overtime compensation according to the

provisions of the FLSA.

       23.    Defendant’s system and practices of pay and its refusal to abide by the

FLSA has existed for at least three years prior to filing this Complaint.

       24.    Defendant utilizes the same illegal system and practice of

compensating its hourly employees at all of its locations in the state of Alabama.




                                          4
         Case 2:21-cv-00742-SGC Document 1 Filed 05/28/21 Page 5 of 7




      25.    For at least three years, Defendant has been aware of the requirements of

the FLSA to pay overtime rate when employees perform overtime work. Despite this

knowledge, Defendant has failed to pay Plaintiff and other similarly situated employees

the mandatory lawful overtime wage as required by the FLSA.

      26.    There are other similarly situated current employees and former

employees of Defendant who have been improperly compensated in violation of the

FLSA and who would benefit from the issuance of Court-Supervised Notice of the

present lawsuit and the opportunity to join the present lawsuit. Those similarly situated

employees are known to Defendant and are readily identifiable and locatable through

Defendant’s records.

      27.    Defendant has told Plaintiff and other similarly situated employees that

Defendant does not and would not pay overtime rates.

      28.    Defendant has engaged in a pattern and practice of violating the

provisions of FLSA by failing to pay Plaintiff and other similarly situated current

and former employees in accordance with §207 of the FLSA.

      29.    As a result of Defendant’s violations of the FLSA, the Plaintiff, as well

as all others similarly situated , have suffered damages by failing to receive overtime

wages in accordance with §207 of the FLSA.




                                           5
           Case 2:21-cv-00742-SGC Document 1 Filed 05/28/21 Page 6 of 7




      30.     In addition to the amount of unpaid wages owing to Plaintiff and all other

similarly situated, they are also entitled to recover an additional equal amount as

liquidated damages and prejudgment interest pursuant to §216.

      31.     Defendant’s conduct was willful.

      32.     Defendant has not made a good faith effort to comply with the FLSA.

      33.     Defendant continues to violate the FLSA through its unlawful pay

practices.

V.    Prayer for Relief

      Plaintiff, individually and on behalf of all other similarly situated persons,

prays for the following relief:

      1.      At the earliest possible time, he be allowed to give notice, or that the

Court issue such Notice, to all of Defendant’s current and former hourly employees

who performed work for Defendant during the three years immediately preceding

the filing of this suit informing them that this action has been filed, the nature of the

action, and of their right to opt-into this lawsuit if they worked overtime but were

not paid an overtime rate;

      2.      Plaintiff and all other similarly situated persons who opt into this suit

be awarded damages in the amount of their unpaid compensation, plus an equal

amount of liquidated damages, and prejudgment interest;




                                           6
           Case 2:21-cv-00742-SGC Document 1 Filed 05/28/21 Page 7 of 7




      3.      Plaintiff’s reasonable attorneys’ fees, including the costs and expenses

of this action; and

      4.      Such other legal and equitable relief including, but not limited to, any

injunctive and/or declaratory relief, to which Plaintiff may be entitled.


                                        Respectfully submitted,

                                        /s/Rocco Calamusa, Jr.
                                        Rocco Calamusa, Jr.
                                        Kevin W. Jent
                                        WIGGINS, CHILDS, PANTAZIS,
                                           FISHER & GOLDFARB, LLC
                                        The Kress Building
                                        301 19th Street North
                                        Birmingham, Alabama
                                        Telephone: (205) 314-0500
                                        rcalamusa@wigginschilds.com
                                        kjent@wigginschilds.com

                                        Counsel for Plaintiff


      The plaintiff demands a trial by jury on all claims triable to a jury.


                                        /s/ Rocco Calamusa, Jr.
                                        OF COUNSEL

DEFENDANT’S ADDRESS:
Pioneer Investments & Development
c/o Nisha Bagani, Reg. Agent
2352 Arbor Glenn
Hoover, AL 35244

                                        /s/ Rocco Calamusa, Jr.
                                        OF COUNSEL

                                          7
